Citation Nr: 1819973	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-35 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to October 28, 2011 for the award of service connection for acoustic neuroma, left ear with vertigo (claimed as acoustic neuroma and dizziness).

2. Entitlement to an increased rating for acoustic neuroma, left ear with vertigo, secondary to left unilateral tinnitus and hearing loss currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to May 1996.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Petersburg, Florida.

In December 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the record.

At the December 2016 Board hearing, the Veteran withdrew her claim for entitlement to service connection for acoustic neuroma, left ear with vertigo (claimed as acoustic neuroma and dizziness) prior to October 28, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran withdrew her claim for entitlement to an effective date prior to October 28, 2011 for the award of service connection for acoustic neuroma, left ear with vertigo (claimed as acoustic neuroma and dizziness) at her December 2016 hearing before the Board.



CONCLUSION OF LAW

The criteria for withdrawal of the claim for entitlement to an effective date prior to October 28, 2011 for the award of service connection for acoustic neuroma, left ear with vertigo (claimed as acoustic neuroma and dizziness) have been met. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or by his or her authorized representative. Id.  

In a December 2016 Board hearing, the Veteran notified the Board that she wished to withdraw her claim for entitlement to service connection for acoustic neuroma, left ear with vertigo (claimed as acoustic neuroma and dizziness) prior to October 28, 2011. 

This withdrawal was on the record and the transcript has been associated with the Veteran's claims file. There remain no allegations of errors of fact or law for appellate consideration. The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to an effective date prior to October 28, 2011 for the award of service connection for acoustic neuroma, left ear with vertigo (claimed as acoustic neuroma and dizziness) is dismissed.


REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The 30 percent rating for the Veteran's acoustic neuroma has been assigned under 38 C.F.R. § 4.87, Diagnostic Code 6205. Diagnostic Code 6205 provides for a 30 percent rating with hearing impairment with vertigo less than once a month, with or without tinnitus. A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus. A 100 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

Considering the pertinent evidence in light of the above, the Board finds that the evidence of record does not provide a sufficient basis on which to determine whether the Veteran is entitled to a rating in excess of 30 percent for her vertigo.

In November 2011, the Veteran underwent a VA examination regarding her claim for acoustic neuroma and vertigo. The examiner diagnosed the Veteran with acoustic neuroma, and noted that the Veteran's gait, at the time of the examination, was normal. The examiner noted that the Veteran had attacks of vertigo between 1 and 4 times per month, but did not address the Veteran's gait during such attacks. Therefore, the Board finds that it is not clear from the record whether these attacks include a cerebellar gait.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence, to include lay statements, regarding the nature and frequency of her gait during episodes of vertigo. 

2. Obtain the most recent VA treatment facility records, and private treatment records, then associate these with the claims file.

3. The AOJ should arrange for the Veteran to undergo VA ear diseases examination, by an appropriate physician, at a VA medical facility. The entire claims file must be made available to the individual designated to examine the Veteran.

The examiner is requested to define the term "cerebellar gait" and clearly indicate whether the Veteran suffers from cerebellar gait during, or in addition to, her attacks of vertigo. The examiner should also provide information as to the frequency of the Veteran's attacks of vertigo and, if present, cerebellar gait. Further, the physician should address whether the Veteran has occasional staggering that is attributable to her acoustic neuroma condition.

In so doing, the examiner should review and address the lay statements of the Veteran, her husband, and a coworker describing the Veteran's episodes of vertigo and dizziness, and provide opinion as to whether these witnesses are describing "cerebellar gait" and, if so, whether there is any medical reason to accept or reject a cerebellar gait being associated with the Veteran's acoustic neuroma.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim for a higher rating for acoustic neuroma. If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and her representative an appropriate SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

